Citation Nr: 1205740	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  11-04 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a chronic liver disorder to include cirrhotic liver disease claimed as the result of Agent Orange exposure.  

2.  Entitlement to service connection for a chronic renal disorder to include renal cancer and right nephrectomy residuals claimed as the result of Agent Orange exposure.  

3.  Entitlement to service connection for a chronic skin disorder to include skin tags claimed as the result of Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to February 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Salt Lake City, Utah, Regional Office (RO) which denied service connection for cirrhotic liver disease claimed as the result of Agent Orange exposure, renal cancer and right nephrectomy residuals claimed as the result of Agent Orange exposure, and skin tags claimed as the result of Agent Orange exposure.  In June 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

In September 2011, the RO established service connection for "Type II diabetes mellitus associated with herbicide exposure;" assigned a 10 percent evaluation for that disability; effectuated the award as of February 2, 2011; and denied service connection for chronic erectile dysfunction.  The Veteran has not submitted a notice of disagreement to date with the September 2011 rating decision.  Therefore, the issues addressed therein are not currently on appeal.  

The Board has reframed the issues of service connection for cirrhotic liver disease claimed as the result of Agent Orange exposure, renal cancer and right nephrectomy residuals claimed as the result of Agent Orange exposure, and skin tags claimed as the result of Agent Orange exposure as entitlement to service connection for a chronic liver disorder to include cirrhotic liver disease claimed as the result of Agent Orange exposure; a chronic renal disorder to include renal cancer and right nephrectomy residuals claimed as the result of Agent Orange exposure; and a chronic skin disorder to include skin tags claimed as the result of Agent Orange exposure in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.   


REMAND

The Veteran asserts that service connection is warranted for his chronic cirrhotic liver disease, post-operative renal cancer residuals, and skin tags secondary to his presumed herbicide exposure in the Republic of Vietnam.  The RO has conceded the Veteran's presence in the Republic of Vietnam and associated presumed herbicide exposure in its September 2011 rating decision establishing service connection for Type II diabetes mellitus.  

A June 2009 written statement from C. Gonzales, M.D., conveys that the Veteran was diagnosed with chronic cirrhotic liver disease of unknown etiology.  Dr. Gonzales commented that "a toxin exposure certainly could cause cirrhotic liver disease such as Agent Orange exposure."  An October 2009 written statement from C. Campbell, M.D., notes that the Veteran underwent a June 2008 right nephrectomy and was diagnosed with clear cell-type renal cell carcinoma.  Dr. Campbell opined that:

The patient does have a history of Agent Orange exposure and I believe that this tumor could have been caused by the Agent Orange exposure, or it is just as likely was not related to his Agent Orange exposure.  

The Veteran has not been afforded a VA examination for compensation purposes which addresses the nature and etiology of his chronic liver, renal, and skin disabilities.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the complexity of the issues raised by the instant appeal, the Board finds that a VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after 2010 is not of record.  VA should obtain all relevant clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic liver and renal disorders and claimed chronic skin disability, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  All records/responses received should be associated with the claims file.  

2.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his chronic liver disorder, chronic renal disorder, and claimed chronic skin disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail. The examiner or examiners should specifically state whether the Veteran has a chronic skin disorder.  

The examiner or examiners should advance opinions addressing the following questions: 

a.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's chronic liver disorder had its onset during active service; is etiologically related to the Veteran's service in the Republic of Vietnam and presumed inservice herbicide exposure; or is otherwise is related to active service?  

b.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's chronic renal disorder had its onset during active service; is etiologically related to the Veteran's service in the Republic of Vietnam and presumed inservice herbicide exposure; or is otherwise is related to active service?  
c.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic skin disorder had its onset during active service; is etiologically related to the Veteran's service in the Republic of Vietnam and presumed inservice herbicide exposure; or is otherwise is related to active service?  

Send the claims folder to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

